                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                          CASE NOS.: 3:08cr79/MCR/CJK
                                                       3:15cv176/MCR/CJK
MARK DANIEL LEITNER

______________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 11, 2018. ECF No. 1929. Defendant has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                     Page 2 of 2

      2.    Defendant Mark Leitner’s amended motion under 28 U.S.C. § 2255 to

vacate, set aside, or correct sentence, ECF No. 1856, is DENIED.

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 9th day of October 2018.




                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case Nos.: 3:08cr79/MCR/CJK; 3:15cv176/MCR/CJK
